Order, Supreme Court, New York County (Edith Miller, J.), entered June 5, 1995, which denied defendant’s motion for summary judgment on her counterclaims for fraud and abuse of process, and granted plaintiffs cross motion for summary judgment dismissing the counterclaims, and order of the same court (Carol Arber, J.), entered April 9, 1996, which consolidated the two foreclosure actions, unanimously affirmed, without costs.
Defendant’s counterclaims for fraud and abuse of process were properly dismissed as defendant offered only conclusory allegations unsupported by any evidence.
To the extent that this appeal purports to raise issues concerning an order from which defendant has not taken an appeal, such issues are not properly before this Court. Were we to review such issues, we would find them to be without merit. Concur—Milonas, J. P., Kupferman, Ross, Williams and Tom, JJ.